     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 1 of 20 Page ID #:32




 1    Shawn A. McMillan, Esq. – SBN: 208529
 2    attyshawn@netscape.net
      Stephen D. Daner, Esq. – SBN: 259689
 3    steve.mcmillanlaw@gmail.com
      Adrian M. Paris, Esq. – SBN: 301355
 4    adrian.mcmillanlaw@gmail.com
      THE LAW OFFICES OF SHAWN A. MCMILLAN, APC
 5    4955 Via Lapiz
      San Diego, California 92122
 6    Phone: (858) 646-0069
      Fax: (858) 746-5283
 7    Attorneys for Plaintiffs Allison Kitrell, by and through
 8    his successor in interest, Hazel Yoshida, and Hazel
      Yoshida
 9
                                 UNITED STATES DISTRICT COURT
10
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11
      Allison Kitrell, a deceased minor, by and    Case No: 5:21-cv-01035-JGB-SP
12    through her successor in interest, Hazel
      Yoshida; Hazel Yoshida, an individual,       FIRST AMENDED COMPLAINT
13                                                 FOR DAMAGES
                   Plaintiffs,
14                                                 Claim 1:      Breach of Mandatory Duties
            vs.
15                                                 Claim 2:      Negligence
      County of Riverside, a public entity;
16    Marlene Zaragoza, an individual; D.          Claim 3:      Wrongful Death
      Purcell, an individual; Alejandra Juarez-                  (CCP §377.60)
17    Espinoza, an individual; and DOES 1
      through 50, inclusive,                       Claim 4:      42 U.S.C. §1983
18                                                               Violation of Federal Statute
                   Defendants.
19                                                 Claim 5:      42 U.S.C. §1983
                                                                 Violation of First and
20                                                               Fourteenth Amendment
                                                                 Rights
21
                                                   Claim 6:      42 U.S.C. §1983
22                                                               Monell Related Claims
23
                                                         [JURY TRIAL DEMANDED]
24
25
26
27
28
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 2 of 20 Page ID #:33




 1                                           Prologue

 2         Hazel Yoshida, on behalf of her dead granddaughter Allison Kitrell, is suing the

 3 County of Riverside, Marlene Zaragoza, D. Purcell, and Alejandra Juarez-Espinoza for
 4 their actions and/or inactions that led, tragically, to baby Allison’s death. Allison was
 5 born prematurely and toxicology positive for amphetamines, barbituates, and opiates on
 6 February 18, 2019. She was born an addict and spent her first ten days of life suffering
 7 from withdrawal in the NICU. Even though these Defendants knew with near certainty
 8 that Allison’s life would be in danger if they failed to act, the Defendants failed to take
 9 even basic necessary, obvious, and statutorily mandated action to protect her.
10 Predictably, before she was even sixteen months old, Allison died of a Fentanyl overdose
11 on June 11, 2020. But for the actions and inactions of these Defendants, Allison would
12 be alive today.
13                                   Jurisdiction and Venue

14         1.     Hazel Yoshida, Allison’s paternal grandmother is suing the County of

15 Riverside and its workers, Marlene Zaragoza, D. Purcell, and Alejandra Juarez-Espinoza,
16 both in her individual capacity and in her capacity as Allison Kitrell’s successor in
17 interest. On information and belief, Plaintiff qualifies as Allison’s successor in interest
18 pursuant to California Code of Civil Procedure §377.11 and is authorized to commence
19 an action or proceeding on Allison’s behalf pursuant to California Code of Civil
20 Procedure §377.32. On information and belief, Plaintiff is authorized to act on Allison’s
21 behalf as her successor in interest with respect to her interest in this action and/or
22 proceeding. No other person has a superior right to commence this action or proceeding.
23         2.     This action is brought pursuant to 42 U.S.C. §1983 to seek redress for

24 Defendants’ acts and/or omissions taken under color of law. Defendants’ conduct
25 deprived Plaintiffs of their fundamental constitutional rights secured to them under the
26 United States Constitution, including the First and Fourteenth Amendments, and under
27 federal and state law. In addition, this action is brought to seek redress for Defendants’
28 acts and/or omissions which amounted to their failure to adhere to the mandatory
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                 1
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 3 of 20 Page ID #:34




 1 statutory duties they owed to the deceased minor, Allison Kitrell, and her grandmother
 2 under both federal and state law.
 3         3.     Jurisdiction is conferred by 28 U.S.C. §§1343(a)(3) and 1343(a)(4), which

 4 provides for original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C.
 5 §1983. Jurisdiction is also conferred by 28 U.S.C. §1331 because the claims for relief
 6 derive from the United States Constitution and/or the laws of the United States. This
 7 Court has supplemental jurisdiction over Plaintiffs’ state law claims, pursuant to 28
 8 U.S.C. §1367.
 9       4.   This action also arises under California Code of Civil Procedure §377.60

10 and §377.30 for the wrongful death of Allison while Allison was in the County of
11 Riverside’s care, custody and control.
12         5.     The acts and omissions complained of herein occurred primarily in the

13 County of Riverside. Venue is proper in the United States District Court for the Central
14 District of California – Eastern Division.
15         6.     The allegations contained herein are based on Plaintiff’s personal

16 knowledge, investigation by Plaintiff’s Counsel, and on information and belief.
17                                          Parties

18         7.     At all times relevant to this Complaint the deceased minor, Allison Kitrell,

19 was a resident of Riverside, California. At the time of the allegations in this Complaint,
20 Allison was less than sixteen months old.
21         8.     At all times relevant to this Complaint, Plaintiff Hazel Yoshida (“Hazel”),

22 was a resident of Texas. Hazel Yoshida is Allison’s paternal grandmother, and is
23 Allison’s successor in interest and is acting in that capacity in the instant lawsuit as well
24 as in her own interest.
25        9.    Defendant Riverside County (“County”) is a public entity. Riverside County

26 DPSS is an agency and subdivision of the County.
27      10. DPSS Worker Marlene Zaragoza (“Zaragoza”) was an individual residing in

28 Riverside County, and an officer, agent, and/or employee of Riverside County and
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                   2
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 4 of 20 Page ID #:35




 1 DPSS. At all relevant times Zaragoza was acting under color of law and within the
 2 course and scope of her duties.
 3         11.   DPSS Worker D. Purcell (“Purcell”) was an individual residing in Riverside

 4 County, and an officer, agent, and/or employee of Riverside County and DPSS. At all
 5 relevant times Purcell was acting under color of law and within the course and scope of
 6 her duties.
 7       12. DPSS Worker Alejandra Juarez-Espinoza (“Espinoza”) was an individual

 8 residing in Riverside County, and an officer, agent, and/or employee of Riverside County
 9 and DPSS. At all relevant times Espinoza was acting under color of law and within the
10 course and scope of her duties.
11       13. Defendants DOES 1 through 50 are sued as fictitious names, their true

12 names and capacities being unknown to Plaintiff. When ascertained, Plaintiff will amend
13 this Complaint by inserting their true names and capacities. Each of the fictitiously
14 named Defendants is responsible in some manner for the occurrences herein alleged, and
15 those Defendants proximately caused, are responsible for and/or legally liable for
16 Plaintiff’s damages as herein alleged. Each reference in this Complaint to “Defendant,”
17 “Defendants,” or a specifically named Defendant refers to and includes all Defendants
18 sued under fictitious names. Plaintiff makes all allegations contained in this Complaint
19 against all Defendants, including DOES 1 through 50.
20         14.   Whenever this Complaint references any act of the Defendants, such

21 allegations shall be deemed to mean all named Defendants and DOES 1 through 50, or
22 their officers, agents, managers, representatives, employees, heirs, assignees, customers,
23 tenants, who did or authorized such acts while actively engaged in the operation,
24 management, direction or control of the affairs of Defendants and while acting within the
25 course and scope of their duties, except as specifically alleged to the contrary.
26       15. At all times herein mentioned and with respect to the specific matters

27 alleged in this Complaint, each Defendant (including DOES 1 through 50), was a parent,
28 subsidiary, affiliate, alter ego, partner, agent, franchisee, licensee, employee, employer,
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                3
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 5 of 20 Page ID #:36




 1 controlling franchiser, controlling licensor, principal, and/or joint venturer of each of the
 2 remaining Defendants, and was at all times acting within the course and scope of such
 3 agency, service, employment, control and/or joint venture, and each defendant has
 4 ratified, approved, conspired in, profited from and/or authorized the acts of each of the
 5 remaining Defendants and/or failed to prevent such acts when having the power and/or
 6 duty to do so, with full knowledge of said acts.
 7         16.   At all times herein, each of the above identified Defendants (including

 8 DOES 1 through 50) were officer and/or agent of Riverside County, and was acting
 9 under color of law within the course and scope of their respective duties in doing the
10 things alleged herein including but not limited to all acts and/or omissions alleged.
11                                 GENERAL ALLEGATIONS

12         17.   Allison’s mother, Tehra Waite, had a long history of drug abuse and

13 addiction. Her drugs of choice were methamphetamine, fentanyl, and heroin. Her
14 addiction went unabated and untreated during the entirety of her pregnancy with Allison.
15 In the months leading up to Allison’s birth, Ms. Waite was admitted to Loma Linda
16 Medical Center multiple times due to drug related problems. During one such stay at the
17 hospital only a month or two prior to her due date Ms. Waite left against medical advice
18 only to return a few days later. At that time an emergency C-section was performed due
19 to Ms. Waite’s high blood pressure and drug use.
20       18. Allison was born prematurely, by C-section, on February 18, 2019. Both

21 Ms. Waite and her baby (Allison) tested positive for amphetamines, barbiturates, and
22 opiates. Baby Allison was born an addict and spent her first ten days of life suffering
23 from and being treated for withdrawal in the NICU.
24       19. Loma Linda contacted Riverside County Department of Social Services

25 child protection unit (DPSS) to report suspected child abuse on, or about February 20,
26 2019. The County assigned Marlene Zaragoza and Alejandra Juarez-Espinosa to
27 investigate and conduct an initial assessment. They completed their initial assessment of
28
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               4
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 6 of 20 Page ID #:37




 1 the home Allison would be living in and, for whatever reason, determined it was
 2 acceptable even though they knew at that point in time that Ms. Waite was a drug addict.
 3         20.   On information and belief, the decision to refrain from seeking court

 4 intervention to detain Allison was made together by Defendants Zaragoza, Espinosa,
 5 and their Supervisor Defendant Purcell. At the point in time these Defendants made the
 6 decision to allow Allison to go home with Ms. Waite, it had already been disclosed to
 7 them that Ms. Waite “didn’t know” what she was going to do with Allison when she got
 8 home; that at that moment in time Ms. Waite was being treated with the drug “Subutex”
 9 in an attempt to reduce her heroin addiction, and that the “Subutex” was not working as
10 Ms. Waite had obviously relapsed at the time of Allison’s birth. In fact, during her
11 interview at the hospital after Allison’s birth Ms. Waite disclosed that she had used
12 “meth” at least two times in the ten day period before Allison’s birth, and that Ms. Waite
13 had last smoked Heroin on February 13, 2019 – just five days before Allison was born.
14         21.   During their investigation Defendants also discovered that Ms. Waite had

15 not prepared for the coming baby at all. For example, she did not have baby supplies
                                        1
16 including baby clothes, diapers, food , or a bassinet. Moreover, when Defendant
17 Zaragoza spoke with hospital staff they expressly told her that Ms. Waite had not been
18 forthcoming and they were concerned she could not be trusted. Defendant Zaragoza
19 made all of these discoveries during her initial investigation on February 21, 2019. She
20 shared the information with Defendant Purcell that same day.
21         22.   On February 22, 2019, after completing her investigation and conferring in

22 detail with Defendant Purcell, Zaragoza substantiated allegations of severe neglect
23 against baby Allison.
24         23.   At the point in time Defendants made the foregoing discoveries, Allison was

25 to be hospitalized for the next three weeks and was not expected to be discharged with
26 her mother. Thus, Defendants had plenty of time to obtain a court order to detain Allison
27         1
           Obviously Ms. Waite could not breast feed since she also tested positive for drugs
28 at the time of Allison’s birth.
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                              5
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 7 of 20 Page ID #:38




 1 from her drug addicted mother and to provide the at risk baby the critical services she
 2 needed to survive.
 3         24.   Having already identified Allison as being an at-risk child in severe need of

 4 DPSS services, instead of immediately seeking court intervention to secure those
 5 services, Defendants Zaragoza and Purcell opted instead to obtain Ms. Waite’s
 6 agreement to a voluntary safety plan. On information and belief, according to the terms
 7 of that voluntary safety plan Ms. Waite was to “participate in services.”
 8         25.   Together with Defendant Purcells, on February 22, 2019, Zargoza decided

 9 that “In-home” protective interventions initiated through their “safety plan,” were
10 sufficient to allow Allison to remain in the home as long as the safety interventions were
11 adhered to in order to mitigate the identified safety threats.
12       26. On February 27, 2019, Defendant Zaragoza received a call from the hospital

13 informing her that Allison would soon be ready for discharged. Yet, for some unknown
14 reason, Zaragoza continued to refrain from taking any further action to secure Allison’s
15 safety upon discharge – other than the so called “safety plan” with Allison’s heroin
16 addicted mother, as alleged above.
17         27.   On March 4, 2019, Defendant Zaragoza followed up with the service

18 providers that Ms. Waite agreed she would treat with as part of the voluntary “safety
19 plan.” When she made the calls, Zaragoza learned that Ms. Waite was not, in fact,
20 adhering to the terms of the “safety plan,” and that Ms. Waite was not attending her
21 services. On information and belief, that same day, Zaragoza learned that Ms. Waite had
22 failed to show up for her drug test and thus was presumptive positive for narcotics.
23        28. On March 13, 2019, Defendants Zaragoza conducted an in-home visit with

24 Ms. Waite and Allison. At this point in time Ms. Waite claimed that she had been
25 “sober” sober for one month. Zaragoza informed Ms. Waite that there are possible
26 consequences if she failed to adhere to the terms of her “safety plan.”
27
28
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                              6
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 8 of 20 Page ID #:39




 1         29.   Defendant Zaragoza and her supervisor, Defendant Purcell together decided

 2 that they would refrain from seeking court intervention to protect the child in spite of the
 3 obvious and apparent dangers presented throughout their investigation.
 4         30.   On March 18, 2019, Defendants Purcells and Zargoza elected to

 5 substantiate the neglect allegations as to Allison as defined in California Penal Code
 6 §11165.2. But, for whatever reason, did not cross-report their substantiated findings to
 7 law enforcement. Instead, Allison was knowingly left in the custody and care of her
 8 heroin addicted mother and the case was closed with no further intervention. For the next
 9 several months neither Zaragoza nor any other agent of Riverside County DPSS
10 followed up to ensure Allison remained safe.
11         31.   By January 2020, Ms. Waite had relapsed and used heroin again. But this

12 time, nobody was there to protect baby Allison. A few months later, on June 7, 2020,
13 Allison was discovered limp and non-responsive. She never regained consciousness.
14 Four days later she was pronounced dead of a Fentanyl overdose. She was almost 16
15 months old. Ms. Waite was arrested and charged with felony child abuse.
16               COMPLIANCE WITH CALIFORNIA TORT CLAIMS ACT

17         32.   Plaintiff Hazel Yoshida, both in her individual capacity and as Allison

18 Kitrell’s successor in interest, timely complied with the California Tort Claims Act by
19 filing a claim against the Riverside County on December 9, 2020.
20         33.   That claim was summarily denied on December 23, 2020. Plaintiff’s

21 complaint was filed within six months of the denial of said tort claim. Thus, Plaintiff has
22 wholly complied with the California Tort Claims Act. Plaintiff is thereby allowed to
23 pursue both state law claims and federal constitutional claims as alleged herein.
24                             FIRST CLAIM FOR RELIEF

25                                Breach of Mandatory Duties

26                             (By Plaintiff Against All Defendants)

27         34.   Plaintiff hereby refers to, incorporates by reference, and realleges all other

28 paragraphs of this Complaint as if set forth in full.
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                  7
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 9 of 20 Page ID #:40




 1         35.   Plaintiff alleges on information and belief that at all relevant times
 2 mentioned herein Defendants, and each of them, violated mandatory duties including,
 3 but not limited to, those set forth in regulations in the California Department of Social
 4 Services (CDSS) Manual of Policies and Procedures (MPP) established pursuant to
 5 Welfare & Institutions Code §16501. Plaintiff alleges that specific statutes, regulations
 6 and policies violated by Defendants include, but are not limited to, those requiring intake
 7 and investigation as set forth in Regulation 31-125 and the requirement to make
 8 necessary collateral contacts with each person having knowledge of the condition of
 9 each child that is the subject of an allegation. Defendants violated Regulation 31-201
10 through failure to complete an adequate assessment of Allison’s needs and failing to
11 develop an appropriate case plan to address her needs and by failing to implement even
12 the inadequate case plan that was eventually developed. Defendants failed to gather and
13 evaluate information relevant to the case situation to appraise them of Allison’s case
14 services needs. Defendants violated Regulation 31-205 by failing to properly document
15 an assessment of Allison. Defendants violated Regulation 31-206 by failing to properly
16 document a case plan for Allison. Defendants violated Regulation 31-215 by failing to
17 comply with the case plan time frames and administrative requirements. Defendants
18 violated Regulations 31-225 and/or 31-235 by failing to update case plan documentation.
19 Defendants violated Regulation 31-310. Defendants violated Regulation 31-315.
20 Defendants violated Regulation 31-320 by not complying with the social worker contact
21 requirements. Defendants violated Regulation 31-325 by not complying with the social
22 worker contact requirements with Allison’s mother. Defendants violated Regulation
23 31-335 by failing to comply with the social worker contact requirements with other
24 service providers.
25         36.   Other statutes, regulations and policies violated include California Penal
26 Code §§11166, et seq. by failing to report known and/or suspected neglect and/or abuse
27 of Allison, Regulations 31-320 and 31-330 of the CDSS Manual of Policies and
28 Procedures by failing to adequately conduct face-to-face contacts and Regulation 31-501
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               8
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 10 of 20 Page ID #:41




 1 of the CDSS Manual of Policies and Procedures by failing to report and/or properly
 2 investigate reports of abuse or neglect of Allison.
 3         37.    Plaintiff alleges that Defendants, and each of them, continuously breached
 4 their mandatory duties as set forth in the preceding paragraphs.
 5         38.    Plaintiff alleges that had Defendants not breached their mandatory duties,
 6 they would have been required to act upon evidence of the inappropriateness of leaving
 7 Allison in the care of her heroin and “meth” addicted mother and would have been
 8 obligated to take measures to protect her and to provide her with services necessary to
 9 preserve her life, including the seeking of court intervention to remove her from her drug
10 addicted mother’s care and custody.
11         39.    As a proximate result of Defendants’ woeful failures to fulfill their
12 mandatory duties, baby Allison suffered neglect, abuse and/or mistreatment to the point
13 of death from an Fentanyl overdose.
14         40.    As a direct result of the acts and omissions of Defendants, baby Allison
15 sustained general and special damages in amounts within the jurisdictional limits of this
16 court according to proof at trial.
17         41.    Riverside County is vicariously liable for the acts and/or omissions of the
18 individual Defendants, and each of them in that at all relevant times said Defendants
19 were acting within the course and scope of their duties as agents of the County.
20                              SECOND CLAIM FOR RELIEF
21                                         NEGLIGENCE
22                         (Pursuant to Cal. Gov’t Code §§815.2, 815.6)
23                                      (Against All Defendants)
24         42.    Plaintiff incorporates all previous paragraphs of this Complaint as though
25 fully set forth at length herein.
26         43.    Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50, were
27 tasked with the responsibility to investigate child abuse allegations against Ms. Waite
28
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                9
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 11 of 20 Page ID #:42




 1 and were charged with the specific responsibility to protect children, including baby
 2 Allison, from harm and/or neglect.
 3         44.    After being assigned to do so, Defendants Zaragoza, Espinoza, Purcell and

 4 DOES 1 through 50, investigated the child abuse allegations against Ms. Waite, and
 5 substantiated the child abuse allegations. Defendants Zaragoza, Espinoza, Purcell and
 6 DOES 1 through 50, knew that Ms. Waite abused heroin and “meth” and demonstrated a
 7 proven pattern of uncontrolled abuse including getting high just days before giving birth.
 8 Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50, identified a high
 9 and/or foreseeable probability that Ms. Waite posed a future risk to the baby Allison.
10         45.    Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50 had a

11 special relationship with the baby Allison. Once, having apprised themselves of the
12 danger and/or risk to Allison, Defendants Zaragoza, Espinoza, Purcell and DOES 1
13 through 50 had a duty to exercise ordinary care to protect her from harm.
14       46. Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50 failed to

15 set up necessary safeguards, implement a mandatory and/or adequate safety plan,
16 intervene to protect the minor Plaintiffs, and/or seek court intervention to protect baby
17 Allison.
18       47.      Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50’s acts

19 and/or omissions were a substantial factor in causing Plaintiffs’ harm.
20       48. As a direct and proximate result of Defendants Zaragoza, Espinoza, Purcell

21 and DOES 1 through 50’s conduct and/or misconduct, Plaintiffs have suffered general
22 and special damages according to proof at trial.
23         49.    California Government Code, §820 provides that an employee of a public

24 entity is liable for his or her acts or omissions to the same extent as a private person, and
25 under California Government Code, §815.2 the public entity that employs the individual
26 is vicariously liable for the torts of its employees committed in the scope of employment.
27 At all relevant times, Defendants Zaragoza, Espinoza, Purcell and DOES 1 through 50
28 were acting with the scope of their duties and/or employment with the County.
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               10
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 12 of 20 Page ID #:43




 1         50.   Riverside County is vicariously liable for the acts and/or omissions of the

 2 individual Defendants, and each of them in that at all relevant times said Defendants
 3 were acting within the course and scope of their duties as agents of the County.
 4                              THIRD CLAIM FOR RELIEF

 5                             For Wrongful Death - CCP §377.60

 6                           By Plaintiff Hazel Yoshida, individually

 7                                 (As Against All Defendants)

 8         51.   Plaintiff hereby incorporates by reference all other paragraphs of this

 9 Complaint as if set forth in full.
10     52. As a direct and indirect result of the acts and omissions of Defendants, and

11 each of them, as herein alleged, baby Allison sustained severe and serious injuries
12 resulting in her death.
13         53.   As a direct and legal result of the conduct of the Defendants, and each of

14 them, and of Allison’s death, Plaintiff has suffered both special and general damages,
15 including but not limited to loss of the society, companionship, comfort and support of
16 her granddaughter Allison, in an amount to be shown according to proof.
17       54. Riverside County is vicariously liable for the acts and/or omissions of the

18 individual Defendants, and each of them in that at all relevant times said Defendants
19 were acting within the course and scope of their duties as agents of the County.
20                             FOURTH CLAIM FOR RELIEF

21                         VIOLATION OF FEDERAL STATUTE

22                                (Pursuant to 42 U.S.C. §1983)

23                (By Plaintiff Against Defendants Zaragoza, Espinoza, Purcell

24                                   and DOES 1 through 50)

25         55.   Plaintiff incorporates all paragraphs of this Complaint as though fully set

26 forth at length herein.
27        56. At all relevant times, Defendants Zaragoza, Espinoza, Purcell

28
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               11
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 13 of 20 Page ID #:44




 1    and DOES 1 through 50, were employed in one capacity or another by Defendant

 2 County and were required to adhere the federal statutes and mandates that govern the
 3 duties and obligations of child protection workers nationwide.
 4         57.   On information and belief, Defendant Riverside County has received

 5 millions of dollars in federal funds to meet the needs of and/or provide services to
 6 children in its child welfare system and is therefore required to comply with federal
 7 mandates attached to those funds, including Titles IV-A, IV-B and IV-E of the Social
 8 Security Act; 42 U.S.C. §§601, et seq.; 621, et seq.; 629, et seq.; 671, et seq., the Child
 9 Abuse Prevention and Treatment Act (CAPTA), the Adoptions and Safe Families Act,
10 and/or Community-Based Child Abuse Prevention (CBCAP) program.
11         58.   On information and belief, the State of California has codified the federal

12 mandates and its own obligations under parts of the Cal. Welf. & Inst. Code. Further
13 regulations are spelled out in California's Department of Social Services' Child Welfare
14 Service’s Manual of Policies and Procedures (hereinafter “DSS MPP”).
15       59. On information and belief, under these laws and regulations, once it was

16 determined that services were necessary to ensure Allison’s continued safety and
17 security, the County and the individual Defendants, and each of them, were required to
18 complete an assessment, develop and/or implement a formal safety and/or case plan,
19 and/or a program of supervision, and/or document the plan.
20         60.   Defendants, and each of them, determined that child welfare services and/or

21 supervision was necessary to protect baby Allison from harm.
22       61. The acts and/or omissions of Defendants, and each of them, were done

23 and/or undertaken with a reckless disregard for known danger to baby Allison caused by
24 Defendants’ abandonment of the obvious and necessary case plan and/or supervision,
25 and the concomitant likelihood that baby Allison would suffer injury as a result.
26       62. Defendants knew, or reasonably should have known that abandoning the

27 development and/or implementation of the necessary case plan, services, and/or
28 supervision, placed baby Allison at risk of harm. Given Ms. Waite’s known history
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                 12
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 14 of 20 Page ID #:45




 1 Defendants, and each of them, knew or reasonably should have known that it was
 2 unreasonable and recklessly dangerous to affirmatively abandon the development and/or
 3 implementation of the necessary case plan, services, and/or supervision. Yet, Defendants
 4 refrained from preventing further harm to baby Allison by doing so. Accordingly,
 5 Defendants, and each of them, acted and/or refrained from acting with a deliberate
 6 indifference baby Allison’s safety and security.
 7         63.    As a direct and proximate result of the acts and omissions of Defendants,

 8 and each of them, as detailed above, Plaintiffs, and each of them suffered damages in an
 9 amount according to proof at trial.
10         64.    The acts and omissions of Defendants, and each of them, as herein alleged

11 were intentional and/or done with a conscious disregard for Plaintiffs’ known rights.
12 Because Defendants acted with a wanton and reckless disregard of Plaintiffs’ obvious
13 and known rights, Plaintiffs are entitled to recover punitive damages against the
14 individual defendants as according to proof at trial.
15                                FIFTH CLAIM FOR RELIEF

16                       VIOLATION OF FEDERAL CIVIL RIGHTS

17                                 (Pursuant to 42 USC § 1983)

18                 (By Plaintiff Against Defendants Zaragoza, Espinoza, Purcell

19                                    and DOES 1 through 50)

20         65.    Plaintiff incorporates all previous paragraphs of this Complaint as though

21 fully set forth at length herein.
22        66. The Fourteenth Amendment imposes a duty on the government to protect

23 individuals from harm by third parties where the government or its agents expose the
24 plaintiff to a known or obvious danger by acting with deliberate indifference to it. Henry
25 A. v. Willden, 678 F.3d 991, 998 and 1002 (9th Cir. 2012). When a government official
26 creates or exposes an individual to a risk of harm – and the individual is injured as a
27 result – constitutional rights are violated. Id. at 1002-1003.
28
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               13
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 15 of 20 Page ID #:46




 1         67.   In addition, the First Amendment protects those relationships, including

 2 family relationships, that presuppose deep attachments and commitments to the
 3 necessarily few other individuals with whom one shares not only a special community of
 4 thoughts, experiences, and beliefs but also distinctively personal aspects of one’s life.
 5       68. These Defendants, and each of them, were charged with the affirmative

 6 obligation, that is, the duty to investigate allegations of child abuse and neglect, to
 7 provide the parent and/or child with appropriate services and/or safeguards to mitigate,
 8 prevent, and/or address any identified and/or substantiated abuse allegations, and to
 9 ensure any identified children are safe and/or protected from any substantiated abuse
10 allegations and/or future harm.
11        69. These Defendants, and each of them, at all relevant times, knew of the

12 danger Ms. Waite posed to her child, Allison, with absolute certainty.
13       70. These Defendants, and each of them, chose to investigate – and substantiate

14 – child abuse allegations, and undertake to install and enforce a safety plan for Allison.
15 As a result, a special relationship arose requiring Defendants to protect Allison from the
16 known and/or suspected danger her heroin addict mother posed.
17      71. These Defendants, and each of them, through their investigation discovered,

18 and therefore knew that Ms. Waite was an admitted hard drug user and addict and that
19 she even took heroin and “meth” only days before Allison was born. They further knew
20 and/or suspected that Ms. Waite posed a “high” risk of abusing or neglecting her child in
21 the future due to her heroin and “meth” dependency and addiction.
22         72.   Despite this, these Defendants, and each of them, refused and refrained from

23 seeking court intervention, refused and refrained from setting up necessary safeguards,
24 refused and refrained from implementing a mandatory safety plan, refused and refrained
25 from setting up a monitored case plan, and/or refused to intervene in any substantive way
26 to protect the minor Plaintiff.
27
28
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               14
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 16 of 20 Page ID #:47




 1         73.    The individual Defendants, and each of them, ignored the potential risk to

 2 Allison, and knowingly exposed her to a serious threat and danger that Allison would not
 3 have faced otherwise.
 4         74.    As a direct and proximate result of Defendants’ acts and/or omissions,

 5 Allison’s rights arising under the Fourteenth Amendment were violated; and, she died as
 6 a result
 7         75.    At all relevant times, Plaintiff Yoshida was Allison’s paternal grandmother

 8 and had established a strong familial bond and attachment with Allison. She was a viable
 9 protective placement alternative for Allison which Defendants, and each of them,
10 ignored. As a direct and proximate result of Defendants aforementioned acts and
11 omissions, Hazel Yoshida was deprived of a continued familial relationship with her
12 granddaughter, Allison, in that Allison died of a Fentanyl overdose as a result of the
13 individual Defendants’ aforementioned acts and/or omissions, and thereby suffered harm
14 in an amount according to proof at trial.
15        76. The individual Defendants, and each of them, conduct as herein alleged was

16 intentional and/or with a conscious disregard for Plaintiffs’ rights. As a result of this
17 misconduct, Plaintiffs are entitled to recover punitive damages against the individual
18 defendants.
19                                SIXTH CLAIM FOR RELIEF

20                          (Monell Related Claims 42 U.S.C. § 1983.)

21                        (By Plaintiff Against The County of Riverside)

22         77.    Plaintiff incorporates all previous paragraphs of this Complaint as though

23 fully set forth at length herein.
24        78. The County and HHSA had a duty to implement and follow policies,

25 customs, and/or practices which confirm and provide the protections guaranteed under
26 the United States Constitution and under federal law. The County had a duty to use
27 reasonable care to train, supervise, and/or control its agents, so as to protect these
28 constitutional and statutory rights.
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                               15
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 17 of 20 Page ID #:48




 1         79.   Based on the duties charged to its social workers, including the duty to

 2 protect children from harm, the County knew or should have known of the need to
 3 establish policies and/or customs required to protect the civil rights of children with
 4 whom their agents regularly came into contact – and identified as being subject of abuse
 5 and/or future abuse. The County knew or should have known of the need to adequately
 6 train its social workers to comply with federal and state mandates related to the
 7 protection of such children.
 8         80.   At the time of the underlying events, the County’s policies included, but

 9 were not limited to:
10       a.    Not requiring a social worker to provide necessary services and/or

11               implement a mandatory safety and/or case plan – after child abuse

12               allegations have been substantiated against a parent, a danger has been

13               identified, and/or a need for such services has been identified.

14         b.    Not requiring a social worker to seek judicial intervention and/or promote a

15               case after child abuse allegations have been substantiated against a parent, a

16               danger has been identified, and/or a need for such services has been

17               identified.

18         c.    Not requiring a social worker to regularly monitor, visit, interview, and/or

19               checkup on a parent, a danger has been identified, and/or and/or child that

20               were the subject of a substantiated child abuse allegations.

21         d.    Of leaving a child, like Allison, in a home in which a parent has

22               substantiated “severe” child abuse allegations, and who repeatedly

23               demonstrated a need for services and/or had been identified as needing

24               “services.”

25         81.   At the time of the underlying events, the County’s customs and/or practices

26 included, but were not limited to:
27       a.     Not requiring a social worker to provide necessary services and/or

28               implement a mandatory safety plan – after child abuse allegations have been

                               FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                16
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 18 of 20 Page ID #:49




 1               substantiated against a parent, a danger has been identified, and/or and/or a

 2               need for such services has been identified.

 3         b.    Not requiring a social worker to seek judicial intervention and/or promote a

 4               case after child abuse allegations have been substantiated against a parent, a

 5               danger has been identified, and/or a need for such services has been

 6               identified.

 7         c.    Not requiring its social worker employees to regularly monitor, visit,

 8               interview, and/or checkup on a parent and/or child that were the subject of a

 9               substantiated child abuse allegations.

10         d.    Of leaving a child, like Allison, in a home in which a parent has

11               substantiated “severe” child abuse allegations, and repeatedly demonstrated

12               a need for services and/or has been identified as needing services.

13         82.   The individual Defendants, and each of them, created the danger to the

14 Allison, as detailed above, they were acting pursuant to and in accordance with the
15 County’s regularly established customs, policies, and practices. The above described
16 actions and/or inactions were further carried out with supervisor authorization and/or
17 approval. The County’s Social Worker Supervisors did not discipline, investigate, and/or
18 report their subordinate social workers for their aforementioned acts and/or omissions.
19        83. The County did not investigate or discipline The individual Defendants, and

20 each of them, for or in relation to their respective conduct, acts, and/or omissions alleged
21 herein. The County regularly fails to discipline and/or investigate its social workers for
22 depriving a child of his or her constitutional rights and/or exposing a child to an
23 identifiable danger.
24         84.   The County refuses to admit that its social workers commit a constitutional

25 violation when they fail to protect a child from foreseeable and/or previously identified
26 harm, and failing to ensure that child’s reasonable safety. The County denies that The
27 individual Defendants, and each of them, violated Plaintiff’s constitutional rights and/or
28
                               FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                             17
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 19 of 20 Page ID #:50




 1 exposed Plaintiff Allison to danger. The County ratified and/or approved of The
 2 individual Defendants’, and each of their, conduct.
 3         85.    Defendant COUNTY has a responsibility to train its social workers. The

 4 County failed to train its social workers and agents as follows:
 5      a.     That the Fourteenth Amendment protects a child’s right to be free from

 6                danger created by a social worker’s conduct or misconduct including that

 7                worker’s acts or failures to act to protect the child from substantiated abuse.

 8         b.     That a social worker must provide necessary services and/or implement an

 9                adequate safety and/or case plan – after child abuse allegations have been

10                substantiated against a parent, a danger has been identified, and/or and/or a

11                need for such services has been identified.

12         c.     That a social worker must regularly monitor, visit, interview, and/or

13                checkup on a parent and child that were the subject of a substantiated child

14                abuse allegation.

15         86.    The County does not provide training on all policy updates. The County

16 does not expect its social workers to know every policy or procedure relative to the
17 above conditions.
18         87.    The County’s failure to train its agents on these established constitutional

19 rights was a substantial factor in causing Plaintiffs harm. Without adequate training, The
20 individual Defendants, and each of them, were unfamiliar with and oblivious to their
21 obligations and Plaintiffs’ rights.
22       88. The County knew or should have known the full nature and extent of the

23 above enumerated rights and obligations. But, the County knowingly refrained from (1)
24 revising and/or implementing relevant policies, and (2) training it social workers
25 regarding the identified rights and obligations.
26       89. These actions, and/or inactions, of the County were the moving force behind

27 the Plaintiffs’ injuries, as alleged herein; and as a result, Plaintiffs have sustained general
28 and special damages, in an amount to be proven at trial.
                              FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                                 18
     Case 5:21-cv-01035-JGB-SP Document 6 Filed 06/23/21 Page 20 of 20 Page ID #:51




 1                                     Jury Trial Demand

 2         90.   Plaintiff demands a jury trial on each Claim for Relief set forth above.

 3                                      Prayer for Relief

 4         WHEREFORE, Plaintiff prays for judgment against Defendants, as to all causes of

 5 action, as follows:
 6       1.      General damages and special damages according to proof at trial;

 7         2.    As against the individual defendants, punitive damages as allowed by law;

 8         3.    Attorneys’ fees, if any, as allowed by law;

 9         4.    Costs of suit incurred herein; and

10         5.    Pre-judgment interest against all Defendants; and

11         6.    Such further relief as the Court deems just and proper.

12
13                                         The Law Offices of Shawn A. McMillan, APC.

14 June 21, 2021                           /S/ Shawn A. McMIllan
                                           Shawn A. McMillan, Esq.
15                                         Stephen D. Daner, Esq.
                                           Counsel for Plaintiff Hazel Yoshida
16
17
18
19
20
21
22
23
24
25
26
27
28
                             FIRST AMENDED COMPLAINT FOR DAMAGES
                                                                                            19
